Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered July 1, 2009, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of six months, unanimously affirmed.
By pleading guilty, defendant waived his objection to the grand jury instructions (see People v Garcia, 216 AD2d 36 [1995]). In any event, there was no impairment of the integrity of the grand jury proceedings (compare People v Pelchat, 62 *410NY2d 97 [1984]). The prosecutor properly instructed the grand jury on the essential elements of the crime of possession of a cane sword, which is a per se weapon, by reading the language of the statute (see People v Berrier, 223 AD2d 456 [1996], lv denied 88 NY2d 876 [1996]). Under the circumstances, there was no need for any further instructions concerning the element of mental culpability (see id.; compare People v Wood, 58 AD3d 242 [2008], lv denied 12 NY3d 823 [2009]). Accordingly, the prosecutor furnished the grand jury “with enough information to enable it intelligently to decide whether a crime has been committed” (People v Calbud, Inc., 49 NY2d 389, 394 [1980]). Concur — Gonzalez, P.J., Sweeny, Moskowitz, Renwick and Richter, JJ.